                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Leonard Logan
                               Plaintiff,
v.                                                  Case No.: 1:18−cv−06874
                                                    Honorable Philip G. Reinhard
Bruce Rauner, et al.
                               Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, March 25, 2019:


        MINUTE entry before the Honorable Iain D. Johnston: The plaintiff's motion for
an extension of time [16] is granted. The deadline to amend the complaint is extended to
4/15/2019. This extension is final. Presentment of the motion set for 3/28/2019 is stricken.
(yxp, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
